

	

		III

		109th CONGRESS

		1st Session

		S. RES. 222

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mrs. Hutchison (for

			 herself, Mr. DeMint,

			 Mr. Cornyn, Mr.

			 Martinez, and Mr. Leahy)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Honoring the victories of Team Discovery

		  and American cyclists Lance Armstrong and George Hincapie in the 2005 Tour de

		  France.

	

	

		Whereas

			 Team Discovery included Lance Armstrong of Texas and George Hincapie of South

			 Carolina from the United States, José Luis Rubiera, Manuel Beltran, and

			 Benjamin Noval from Spain, Pavel Padrnos from the Czech Republic, José Azevedo

			 from Portugal, Paolo Savoldelli from Italy, and Yaroslav Popovych from

			 Ukraine;

		Whereas

			 Team Discovery won the 2005 Tour de France under the leadership of Lance

			 Armstrong, who rode to victory by completing the 2,232-mile, 21-stage course in

			 86 hours, 15 minutes, and 2 seconds, finishing 4 minutes and 40 seconds ahead

			 of his nearest competitor;

		Whereas, by winning the Tour de France on

			 July 24, 2005, Lance Armstrong became the only competitor in the history of the

			 Tour de France to win cycling's most prestigious race in 7 consecutive

			 years;

		Whereas

			 George Hincapie rode stage 15, which was 127.4 miles long and included 1 above

			 category climb, 4 category 1 climbs, and 1 category 2 climb, for a total of

			 33.5 miles of climbing at an average gradient of 7.96 percent;

		Whereas

			 stage 15 was considered the hardest stage of the 2005 Tour de France and the

			 victory of George Hincapie atop Pla d’Adet marks his first Tour de France stage

			 victory;

		Whereas

			 George Hincapie is only the 8th competitor from the United States to win a

			 stage in the Tour de France;

		Whereas

			 George Hincapie has participated in the Tour de France 10 times and is the only

			 teammate to assist Lance Armstrong in each of his Tour de France

			 victories;

		Whereas

			 Lance Armstrong and George Hincapie displayed incredible perseverance,

			 determination, and leadership over 7 years with their teammates in prevailing

			 over the mountainous terrain of the Alps and Pyrenees and in overcoming

			 crashes, illness, hard-charging rivals, and driving rain on the way to winning

			 the premier cycling event in the world;

		Whereas, in 1996, Lance Armstrong defeated

			 choriocarcinoma, an aggressive form of testicular cancer that had spread

			 throughout his abdomen, lungs, and brain, and has remained cancer-free since

			 treatment for the disease;

		Whereas

			 Lance Armstrong is the 1st cancer survivor to win the Tour de France;

			 and

		Whereas

			 the accomplishments of Team Discovery have made the team an inspiration to

			 millions of people around the world: Now, therefore, be it

		

	

		That the Senate—

			(1)honors—

				(A)the victory of Team Discovery in the 2005

			 Tour de France;

				(B)professional cyclist Lance Armstrong for

			 his record 7th consecutive Tour de France victory; and

				(C)professional cyclist George Hincapie for

			 his 1st Tour de France stage victory; and

				(2)commends Lance Armstrong and George

			 Hincapie for being pioneers of the sport of cycling in the United

			 States.

			

